Case 1:20-cv-00664-PKC-RML Document1 Filed 02/06/20 Page 1 of 14 PagelD #: 1

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

SAMUEL & STEIN

Michael Samuel

38 West 32™ Street

Suite 1110

New York, New York 10001
(212) 563-9884
michael@samuelandstein.com

Attorneys for Plaintiff, and
Proposed FLSA Collective

Manuel Hernandez, on behalf of himself and
all other persons similarly situated,

Plaintiffs, DOCKET NO. 20-cv-
- VS. — COMPLAINT

Melba Utica Packing Co. Inc. and Shri
Persaud,

Defendants.

 

 

Plaintiff Manuel Hernandez, by and through his undersigned attorneys, for his
complaint against Defendants Melba Utica Packing Co. Inc. and Shri Persaud, alleges as

follows, on behalf of himself and on behalf of all other persons similarly situated:

NATURE OF THE ACTION
1. Plaintiff Manuel Hernandez alleges on behalf of himself and on behalf of
other similarly situated current and former employees of Defendants Melba Utica Packing
Co. Inc. and Shri Persaud, who elect to opt into this action pursuant to the Fair Labor
Standards Act (“FLSA”), 29 U.S.C. § 216(b), that he is entitled to: (i) compensation for
wages paid at less than the statutory minimum wage; (ii) unpaid wages from Defendants

for overtime work for which they did not receive overtime premium pay as required by

 

 
Case 1:20-cv-00664-PKC-RML Document1 Filed 02/06/20 Page 2 of 14 PagelD #: 2

law; and (iti) liquidated damages pursuant to the FLSA, 29 U.S.C. §§ 201 et seg., because
Defendants’ violations lacked a good faith basis.

2. Plaintiff further complains that he is entitled to: (i) compensation for wages
paid at less than the statutory New York minimum wage; (ii) back wages for overtime work
for which Defendants willfully failed to pay overtime premium pay as required by the New
York Labor Law §§ 650 et seg. and the supporting New York State Department of Labor
regulations; (iii) compensation for Defendants’ violations of the “spread of hours”
requirements of New York Labor Law; (iv) compensation for Defendants’ violation of the
Wage Theft Prevention Act; and (v) liquidated damages pursuant to New York Labor Law

for these violations.

THE PARTIES
3. Plaintiff Manuel Hernandez is an adult individual residing in Brooklyn,
New York.
4. Plaintiff consents in writing to be a party to this action pursuant to 29 U.S.C.

§ 216(b); his written consent is attached hereto and incorporated by reference.

5. Upon information and belief, Defendant Melba Utica Packing Co. Inc. is a
New York corporation with a principal place of business at 1209 Utica Avenue, Brooklyn,
NY 11203.

6. At all relevant times, Defendant Melba Utica Packing Co. Inc. has been,
and continues to be, an employer engaged in interstate commerce and/or the production of
goods for commerce within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

Vi Upon information and belief, at all relevant times, Defendant Melba Utica

Packing Co. Inc. has had gross revenues exceeding $500,000.00.

 
Case 1:20-cv-00664-PKC-RML Document1 Filed 02/06/20 Page 3 of 14 PagelD #: 3

8. Upon information and belief, at all relevant times herein, Defendant Melba
Utica Packing Co. Inc. has used goods and materials produced in interstate commerce, and
has employed individuals who handled such goods and materials.

9. Upon information and belief, at all relevant times, Defendant Melba Utica
Packing Co. Inc. has constituted an “enterprise” as defined in the FLSA.

10. Upon information and belief, Defendant Melba Utica Packing Co. Inc. was
run and operated by Shri Persaud.

11. Upon information and belief, Defendant Shri Persaud is an owner or part
owner and principal of Melba Utica Packing Co. Inc., he has the power to hire and fire
employees, set wages and schedules, and maintain their records.

12. Defendant Shri Persaud was involved in the day-to-day operations of Melba
Utica Packing Co. Inc. and played an active role in managing the business.

13. Defendant Shri Persaud was involved in the day-to-day operations of Melba
Utica Packing Co. Inc. and played an active role in managing the business.

14. Defendants constituted “employers” of Plaintiffs as that term is used in the

Fair Labor Standards Act and New York Labor Law.

JURISDICTION AND VENUE
15. This Court has subject matter jurisdiction over this matter pursuant to 28
U.S.C. §§ 1331 and 1337 and supplemental jurisdiction over Plaintiffs’ state law claims
pursuant to 28 U.S.C. § 1367. In addition, the Court has jurisdiction over Plaintiffs’ claims
under the FLSA pursuant to 29 U.S.C. § 216(b).
16. | Venue is proper in this district pursuant to 28 U.S.C. § 1391 because

Defendants’ business is located in this district.

 
Case 1:20-cv-00664-PKC-RML Document 1 Filed 02/06/20 Page 4 of 14 PagelD #: 4

COLLECTIVE ACTION ALLEGATIONS

17. Pursuant to 29 U.S.C. 207, Plaintiff seeks to prosecute his FLSA claims as
a collective action on behalf of all persons who are or were formerly employed by
Defendants in the United States at any time since February 6, 2017, to the entry of
judgment in this case (the “Collective Action Period”), who were non-exempt employees
within the meaning of the FLSA and who were not paid proper minimum wage or
overtime compensation at rates not less than one-and-one-half times the regular rate of
pay for hours worked in excess of forty hours per workweek (the “Collective Action
Members”).

18. The Collective Action Members are similarly situated to Plaintiff in that
they were employed by Defendants as non-exempt rmployee, and were denied payment
of the proper minimum wage and premium overtime pay for some of their hours worked
beyond forty hours in a week.

19. They are further similarly situated in that Defendants ha a policy and
practice of knowingly and willfully refusing to pay them at the correct minimum wage
and the proper overtime premium.

20. The exact number of such individuals is presently unknown, but is known

by Defendants and can be ascerntained through appropriate discovery.

FACTS
21. At all relevant times herein, Defendants owned and operated a wholesale
meat, poultry and fish distributor in New York.
22. Plaintiff Manuel Hernandez was employed by Defendants from

approximately 1988 until April 21, 2019.

 
Case 1:20-cv-00664-PKC-RML Document1 Filed 02/06/20 Page 5 of 14 PagelD #: 5

23. Plaintiff Manuel Hernandez was primarily employed as a deliveryman.

24. ‘Plaintiff's work was performed in the normal course of Defendants’
business and was integrated into the business of Defendants, and did not involve executive
or administrative responsibilities.

25. At all relevant times herein, Plaintiff was an employee engaged in
commerce and/or in the production of goods for commerce, as defined in the FLSA and its
implementing regulations.

26. Plaintiff Manuel Hernandez’s regular schedule was six days per week; he
worked every day of the week except Sundays.

27. Plaintiff Manuel Hernandez worked roughly 9 hours per day. He started
work at 6:00 A.M. and ended at 3:00 P.M.

28. Consequently, Plaintiff Manuel Hernandez worked roughly 54 hours per
week each week of his employment with Defendants.

29. Defendants did not provide a fingerprint scanner or any other method for
employees to track their time worked.

30. _ Plaintiff was paid in cash throughout his employment.

31. Plaintiff Manuel Hernandez was paid $250.00 per week in 2014.

32. Plaintiff Manuel Hernandez was paid $300.00 per week in 2015.

33. Plaintiff Manuel Hernandez was paid $400.00 per week from 2016 until the
end of his employment.

34. Consequently, Plaintiffs effective rate of pay was occasionally below the
statutory minimum wages in effect at relevant times.

35. Plaintiff did not receive tips.

 
Case 1:20-cv-00664-PKC-RML Document1 Filed 02/06/20 Page 6 of 14 PagelD #: 6

36. Defendants’ failure to pay Plaintiff an amount at least equal to the New
York state minimum wages in effect during the time from 2014 until the end of their
employment was willful, and lacked a good faith basis.

37. In addition, Defendants failed to pay Plaintiff an overtime “bonus” for hours
worked beyond 40 hours in a workweek, in violation of the FLSA, the New York Labor
Law, and the supporting New York State Department of Labor regulations.

38. Defendants’ failure to pay Plaintiff the overtime bonus for their overtime
hours worked was willful, and lacked a good faith basis.

39. Defendants failed to provide Plaintiff swith written notices providing the
information required by the Wage Theft Prevention Act — including, inter alia, Defendants’
contact information, Plaintiff's regular and overtime rates, and intended allowances
claimed — and failed to obtain Plaintiff's signatures acknowledging the same, upon their
hiring or at any time thereafter, in violation of the Wage Theft Prevention Act in effect at
the time.

40. Defendants failed to provide Plaintiff with weekly paystubs or other wage
statements constituting records of their compensation and hours worked, in violation of
New York Labor Law § 195.3 and the Wage Theft Prevention Act.

41. Upon information and belief, throughout the period of Plaintiffs
employment, both before that time and continuing until today, Defendants have likewise
employed other individuals like Plaintiff in positions at Defendants’ store that required
little skill, no capital investment, and with duties and responsibilities that did not include

any managerial responsibilities or the exercise of independent judgment.

 
Case 1:20-cv-00664-PKC-RML Document1 Filed 02/06/20 Page 7 of 14 PagelD #: 7

42. Upon information and belief, Defendants have failed to pay other
employees at the required statutory minimum wage.

43. Upon information and belief, these other individuals have worked more
than forty (40) hours per week, yet Defendants have likewise failed to pay them overtime
compensation of one-and-one-half times their regular hourly rate in violation of the FLSA
and the New York Labor Law.

44. Upon information and belief, these other individuals were not provided with
required wage notices or accurate weekly wage statements as specified in New York Labor
Law §§ 195.1, 195.3, and the Wage Theft Prevention Act.

45. Upon information and belief, while Defendants employed Plaintiff and
through all relevant time periods, Defendants failed to maintain accurate and sufficient

time records or provide accurate records to employees.

COUNT I: Fair Labor Standards Act — Minimum Wage

46. Plaintiff, repeats, realleges, and incorporates by reference the foregoing
allegations as if set forth fully and again herein.

47. Atall relevant times, Defendants employed Plaintiff within the meaning of
the FLSA.

48. Defendants failed to pay a salary greater than the minimum wage to Plaintiff
for all hours worked.

49, Because of Defendants’ willful failure to compensate Plaintiff at a rate at
least equal to the federal minimum wage for each hour worked, Defendants have violated,

and continue to violate, the FLSA, 29 U.S.C. §§ 201 et seq., including 29 U.S.C. §§ 206.

 
Case 1:20-cv-00664-PKC-RML Document1 Filed 02/06/20 Page 8 of 14 PagelD #: 8

50. The foregoing conduct, as alleged, constitutes a willful violation of the
FLSA within the meaning of 29 U.S.C. § 255(a), and lacked a good faith basis within the
meaning of 29 U.S.C. § 206.

51. Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from
Defendants their unpaid compensation plus liquidated damages, interest, reasonable

attorneys’ fees, and costs and disbursements of this action, pursuant to 29 U.S.C. § 216(b).

COUNT II: Fair Labor Standards Act - Overtime

52. Plaintiff, repeats, realleges, and incorporates by reference the foregoing
allegations as if set forth fully and again herein.

53. Atall relevant times, Defendants employed Plaintiff within the meaning of
the FLSA.

54. Defendants had a policy and practice of refusing to pay overtime
compensation to their employees for some of the hours they worked in excess of forty hours
per workweek.

55. As aresult of Defendants’ willful failure to compensate their employees,
including Plaintiff, at a rate at least one-and-one-half times the regular rate of pay for some
of their work performed in excess of forty hours per workweek, Defendants have violated,
and continue to violate, the FLSA, 29 U.S.C. §§ 201 et seq., including 29 U.S.C. §§
207(a)(1) and 215(a).

56. The foregoing conduct, as alleged, constituted a willful violation of the
FLSA within the meaning of 29 U.S.C. § 255(a), and lacked a good faith basis within the

meaning of 29 U.S.C. § 260.
Case 1:20-cv-00664-PKC-RML Document1 Filed 02/06/20 Page 9 of 14 PagelD #: 9

57. Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from
Defendants their unpaid overtime compensation, an additional equal amount as liquidated
damages, interest, reasonable attorneys’ fees, and costs and disbursements of this action,

pursuant to 29 U.S.C. § 216(b).

COUNT III: New York Labor Law — Minimum Wage

58. Plaintiff repeats, realleges, and incorporates by reference the foregoing
allegations as if set forth fully and again herein.

59. At all relevant times, Plaintiff was employed by Defendants within the
meaning of the New York Labor Law, §§ 2 and 651.

60. Defendants willfully violated Plaintiffs rights by failing to pay their
compensation at the statutory minimum wage in violation of the New York Labor Law §§
190-199, 652 and supporting regulations.

61. Defendants’ failure to pay compensation in excess of the statutory minimum
wage was willful, and lacked a good faith basis, within the meaning of New York Labor
Law § 198, § 663 and supporting regulations.

62. Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to
recover from Defendants their unpaid compensation, liquidated damages, interest,
reasonable attorneys’ fees, and costs and disbursements of the action, pursuant to New

York Labor Law § 198, and § 663(1).

COUNT IV: New York Labor Law - Overtime
63. Plaintiff repeats, realleges, and incorporates by reference the foregoing

allegations as if set forth fully and again herein.

 

 
Case 1:20-cv-00664-PKC-RML Document1 Filed 02/06/20 Page 10 of 14 PagelD #: 10

64. At all relevant times, Plaintiff was employed by Defendants within the
meaning of the New York Labor Law, §§ 2 and 651.

65. Defendants willfully violated Plaintiffs rights by failing to pay them
overtime compensation at rates at least one-and-one-half times their regular rate of pay for
the hours worked exceeding forty hours per workweek in violation of the New York Labor
Law §§ 650 et seg. and its supporting regulations in 12 N.Y.C.R.R. § 146.

66. Defendants’ failure to pay overtime was willful, and lacked a good faith
basis, within the meaning of New York Labor Law § 198, § 663 and supporting regulations.

67. Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to
recover from Defendants their unpaid overtime compensation, liquidated damages,
interest, reasonable attorneys’ fees, and costs and disbursements of the action, pursuant to

New York Labor Law § 198, and § 663(1).

COUNT V: New York Labor Law — Spread of Hours

68. Plaintiff repeats, realleges, and incorporates by reference the foregoing
allegations as if set forth fully and again herein.

69. ‘At all relevant times, Plaintiff was employed by Defendants within the
meaning of the New York Labor Law, §§ 2 and 651.

70. Defendants willfully violated Plaintiff's rights by failing to pay them an
additional hour’s pay at the minimum wage for each day they worked a shift lasting longer
than ten hours, in violation of the New York Labor Law §§ 650 et seq. and its regulations

in 12 N.Y.C.R.R. § 146-1.6.

10

 
Case 1:20-cv-00664-PKC-RML Document1 Filed 02/06/20 Page 11 of 14 PagelD #: 11

71. Defendants’ failure to pay the “spread of hours” premium was willful, and
lacked a good faith basis, within the meaning of New York Labor Law § 198, § 663 and
supporting regulations.

72. Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to
recover from Defendants their unpaid compensation, liquidated damages, interest,
reasonable attorneys’ fees, and costs and disbursements of the action, pursuant to New

York Labor Law § 198, and § 663(1).

COUNT VI: New York Labor Law — Wage Theft Prevention Act

73. Plaintiff repeats, realleges, and incorporates by reference the foregoing
allegations as if set forth fully and again herein.

74. At all relevant times, Plaintiff was employed by Defendants within the
meaning of the New York Labor Law, §§ 2 and 651.

75. Defendants willfully violated Plaintiff's rights by failing to provide them
with the wage notices required by the Wage Theft Prevention Act when they were hired,
or at any time thereafter.

76. Defendants willfully violated Plaintiff's rights by failing to provide them
with weekly wage statements that conformed to the specific requirements of the Wage
Theft Prevention Act at any time during their employment.

77. Due to Defendants’ New York Labor Law violations relating to the failure
to provide wage notices, Plaintiff is entitled to recover from Defendants $50 per day
through the termination of his employment, up to the maximum statutory damages.

78. Due to Defendants’ New York Labor Law violations relating to the failure

to provide accurate weekly wage statements, Plaintiff is entitled to recover from

1]

 
Case 1:20-cv-00664-PKC-RML Document1 Filed 02/06/20 Page 12 of 14 PagelD #: 12

Defendants statutory damages of $250 per day through the end of their employment, up to

the maximum statutory damages.

PRAYER FOR RELIEF

WHEREFORE, Plaintiff respectfully requests that this Court grant the following

relief:

a. Designation of this action as a collective action on behalf of the Collective
Action Members and prompt issuance of notice pursuant to 29 U.S.C. §
216(b) to all similarly situated members of an FLSA Opt-In Class,
apprising them of the pendency of this action, permitting them to assert
timely FLSA claims in this action by filing individual Consents to Sue
pursuant to 29 U.S.C. § 216(b), and appointing Plaintiff and his counsel

to represent the Collective Action members;

b. A declaratory judgment that the practices complained of herein are

unlawful under the FLSA and the New York Labor Law;

c. An injunction against Defendants and their officers, agents, successors,
employees, representatives, and any and all persons acting in concert with
them, as provided by law, from engaging in each of the unlawful

practices, policies, and patterns set forth herein;

d. | Acompensatory award of unpaid compensation, at the statutory overtime

rate, due under the FLSA and the New York Labor Law;

e. Compensatory damages for failure to pay the minimum wage pursuant to
the New York Labor Law;

12

 
Case 1:20-cv-00664-PKC-RML Document1 Filed 02/06/20 Page 13 of 14 PagelD #: 13

f. An award of liquidated damages as a result of Defendants’ willful failure

to pay overtime compensation pursuant to 29 U.S.C. § 216;

g. | Compensatory damages for failure to pay the “spread of hours” premiums

required by New York Labor Law;
h. Compensatory damages for illegal deductions of gratuities;
i.  Liquidated damages for Defendants’ New York Labor Law violations;

j. Statutory damages for Defendants’ violations of the New York Wage

Theft Prevention Act;
k. _ Back pay;
l. Punitive damages;

m. Anaward of prejudgment and post judgment interest;

n. An award of costs and expenses of this action together with reasonable

attorneys’ and expert fees; and

o. Such other, further, and different relief as this Court deems just and
proper.

Dated: February 6, 2020

/s/ Michael Samuel

Michael Samuel, Esq.
SAMUEL & STEIN

38 West 32" Street

Suite 1110

New York, New York 10001
(212) 563-9884

Attorneys for Plaintiff, and
Proposed FLSA Collective

13

 
Case 1:20-cv-00664-PKC-RML Document1 Filed 02/06/20 Page 14 of 14 PagelD #: 14

CONSENT TO SUE

 

By my signature below, I hereby authorize the filing and prosecution of claims in
my name and on my behalf to contest the failure of Melba Utica Packing and its owners
and affiliates to pay me, inter alia, minimum wage and overtime wages as required under
state and/or federal law and also authorize the filing of this consent in the lawsuit
challenging such conduct, and consent to being named as a representative plaintiff in this
action to make decisions on behalf of all other plaintiffs concerning all aspects of this
lawsuit. I have been provided with a copy of a retainer agreement with the law firm of
Samuel & Stein, and J agree to be bound by itsterms.

Con mi firma abajo, autorizo la presentaci6n y tramitaci6n de reclamaciones en mi
nombre y de mi parte para impugnar el fallo de Melba Utica Packing mi y sus
propietarios y afiliados a me pagan, entre otras cosas, el salario minimo y pago de horas
extras, requerida en el estado y / 0 la ley federal y tambien autorizan la presentaci6n de
este consentimiento en la demanda contra ese tipo de conducta, y el consentimiento para
ser nombrado como demandante representante en esta acci6n para tomar decisiones en
nombre de todos los demas demandantes en relaci6n con todos aspectos de esta demanda.
Se me ha proporcionado una copia de un acuerdo de retenci6n con la firma de abogados
de Samuel y Stein, y estoy de acuerdo en estar obligado por sus terminos.

Dated: January 2, 2020

 

 
